Citation Nr: 9916167	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In a June 1996 decision, the Board 
restored a 50 percent rating for PTSD and remanded the issue 
of an increased rating for PTSD.  In July 1998, the Board 
again remanded the increased rating issue with the veteran's 
PTSD rated 50 percent at that time.  The case has recently 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's PTSD results in no more than considerable 
impairment of social and industrial adaptability with 
disturbance of affect and reduced reliability and 
productivity but without deficiencies in most areas or 
inability in establishing and maintaining effective 
relationships.

2.  The veteran's PTSD has not rendered his psychiatric 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996);  38 C.F.R. 
§ 4.130; Diagnostic Code 9411, 61 Fed.Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the current 50 percent evaluation for 
PTSD was initially assigned retroactive to 1986 in a March 
1989 RO decision that granted service connection.  The 
veteran's appeal has been ongoing since the RO reduced the 
rating to 30 percent in 1992 after a routine evaluation it 
had scheduled.  However, as a result of the Board decision in 
1996 to restore the 50 percent rating, it has been in effect 
since 1986 continuously.

On a VA psychiatric examination in July 1992, the veteran 
reported extremely rare momentary flashbacks, some sleep 
disturbance and increased tension and restlessness that 
coincided with the approximate anniversary of being wounded.  
He reported feeling uneasy around crowds.  Since an 
examination a year previously he had not been in treatment or 
taken medication.  The examiner reported that the veteran had 
remarried in 1990 and had a close relationship with his 
children and spouse.  The veteran did report marijuana and 
alcohol use and that he had been working full time as a 
lineman since March 1992.  It was also reported that he was 
performing well in auto mechanics courses at a local college.

The report of the mental status examination shows that the 
veteran appeared anxious initially but his speech became 
unremarkable in latency, rate, rhythm and duration.  He 
showed no deficiency in either recent or remote memory, his 
cognition was intact and his thoughts were coherent and goal 
directed with no evidence of psychosis or looseness.  His 
affect was appropriately concerned with no gross lability 
displayed at any time, serious and congruent with ideation, 
and neither his face nor ideation suggested significant 
depression.  His judgment on several neutral matters was 
described as adequate.  The examiner believed the veteran's 
PTSD symptomatology had improved slightly from the previous 
examination.  

The examiner's impressions were slightly improved PTSD, 
continuous alcohol dependence and marijuana usage and 
reported minimal occasional somnambulism.  The examiner 
recommended regular offering of an alcohol treatment program.  

The veteran also provided essentially consistent information 
when interviewed several weeks earlier by a VA social worker.  
His spouse was contacted by the interviewer and reported that 
the veteran had frequent nightmares and occasional panic 
dreams and that events at work or in the news would "set him 
off" with alcohol consumption intensifying his feelings.  
She also reported that he had done well at a local college.

On reexamination in late 1994, the veteran reportedly had 
worked building power lines in Alaska for a month and then 
worked catching fish and crabs for about three months before 
returning in the fall.  The veteran reported having worked 
for several months for various contractors in each of the 
previous two years and had last worked in August 1994.  He 
stated he would invariably quit or be fired because he did 
not get along with other workers or supervisors and felt that 
he was fired because he behaved independently and often 
refused to cut corners and that he would be hired only 
because of a need of his speed and skill.  

The veteran reported that he quit school because VA would no 
longer pay the tuition and that he had not had counseling or 
psychotherapy other than some marital counseling in 1994.  
Once again he reported restless sleep and the examiner noted 
that he became angry when pressed about this or other issues, 
and that he continued to drink substantially and to 
frequently use marijuana.  The veteran reported that he and 
his wife went out very little and that he still had close 
contact with his sons.

Regarding the veteran's mental status, he appeared tense and 
somewhat anxious to the examiner throughout the interview and 
his speech latency rate and rhythm were unremarkable although 
he fluctuated from vague answers to a paragraph of speeches.   
He gave no impression of substantial depression and his 
affect was not substantially labile and was appropriate to 
ideation.  

The veteran's speech showed no looseness but he displayed a 
paranoid belief regarding the federal government that as 
described to the examiner was viewed as delusional.  The 
examiner reported that certain statements made by the veteran 
suggested grandiosity.  His general cognition and memory 
appeared unremarkable and he did not seem to startle during 
the interview but he was moderately hypervigilant.

The examiner's impressions were PTSD little changed since 
1991 and 1992, continuous alcohol dependence and marijuana 
abuse and dependence.  In discussing the case, the examiner 
opined that the veteran did not feel that employment as a 
lineman was sufficiently important to consider giving up 
marijuana use and that the veteran repeatedly stated this.  
The examiner opined further that the veteran appeared 
interested in compensation but not treatment for PTSD or for 
alcoholism.  It was also the opinion of the examiner that how 
much of the veteran's plight was secondary to bad habits of 
alcoholism and marijuana use and poor judgment as opposed to 
the impact of his PTSD was uncertain.   

The veteran's occupational and medical history as it related 
to work and interpersonal contacts was essentially consistent 
with the information reported by the psychiatric examiner.  
To the interviewer he appeared agitated when asked to provide 
information about nightmares.  According to the interviewer, 
he appeared to have some anxiety and hesitancy in talking and 
would not answer all of the interviewer's questions.  The 
interviewer was unable to contact the veteran's spouse for 
collateral information.  It was suggested that he attend an 
alcohol treatment program but he advised the interviewer that 
he could control his drinking.   

After the Board remand in 1996 the RO obtained VA outpatient 
treatment records that showed the veteran was seen in later 
1994 and early 1995 for follow up after back surgery.  It was 
reported on one occasion in early 1995 that he used cannabis 
all through the day which "keeps him mellow," that he had a 
lot of back pain and that his wife was upset with him because 
he could not get a job because he was full of cannabis.  

The veteran reported to a VA psychiatric examiner in 1996 
that he did not like crowds, avoided crowded situations, and 
felt bothered when he could not watch his back.  He stated 
that some noises bothered him and increased his apprehension, 
and he indicated having periodic sleep difficulties.  He 
reported working as an electrical lineman for a private 
contractor but having worked about a month in 1996 and 
believed that he was not called because the supervisor did 
not like him unless the job was particularly hard or 
dangerous.  He reported continuing daily use of marijuana and 
the occasional consumption of alcohol.  The veteran admitted 
to interpersonal difficulties but did maintain contact with 
his sons and remained with his current spouse.  His only 
current medication was for a back problem.

On the mental status examination, the veteran was described 
as friendly and polite, and in no emotional or physical 
distress during the interview.  He tended to offer answers to 
questions and elaborated adequately to direct questions.  His 
thinking was clear and non-tangential and the rate, rhythm 
and tone of his speech were normal.  His current mood was 
good and not morbid with no sense of hopelessness or 
worthlessness and his affect was full.  The examiner found 
him oriented to month, date and year without difficulty in 
recall.  He was able to attend and concentrate on the 
interview without distraction, complete serial 3's accurately 
and interpret proverbs abstractly.  

It was the examiner's assessment that the veteran presented 
obsessive-compulsive personality traits and that control was 
an issue for him.  He had some negative expectations of 
others and had a general sense of discomfort in crowded 
situations that indicated a social phobic component to his 
underlying anxiety disorder.  The examiner opined that the 
veteran was marijuana dependent and that the use of marijuana 
was not likely the most effective treatment for his problem.  
The examiner opined that the veteran would probably benefit 
from definitive intervention with specific antidepressant or 
some specific antianxiety medication.  The multiaxial 
diagnosis included PTSD, marijuana and possible alcohol 
dependency and identified psychosocial problems of limited 
employment imposed by supervisor, occasional discord with his 
spouse and limited social support system.  The examiner 
assigned a current functioning scale score (GAF) of 55. 


The examiner referred to a social and industrial survey that 
was completed about two weeks earlier.  The report shows 
complaints of isolation, anxiousness, depression, nightmares 
and mood changes.  The veteran did not report memory problems 
or currently experiencing suicidal ideation other than as a 
passing thought.   He stated that he coped using marijuana 
and made good eye contact throughout the interview but 
appeared restless.

In late 1996 a VA psychiatric examiner was asked to comment 
on the relationship of the veteran's marijuana and alcohol 
abuse to his PTSD.  The examiner noted that that the claims 
folder was available for review and opined that the veteran's 
drug and alcohol abuse was not caused by his PTSD or any 
other anxiety disorder that he might have and that although 
he may experience some decreased anxiety and an increased 
ability to relax under the influence of these substances PTSD 
was an excuse and not a cause of the use of these substances.  

The veteran was also interviewed by a VA social worker in 
late 1996 who discussed his various subjective complaints and 
described him as alert and cooperative throughout the 
interview and having concrete thinking that made it difficult 
for him to relate to others without stress.  The social 
worker reported that the veteran self-medicated with alcohol 
and marijuana and opined that his drug and alcohol abuse was 
causally related to his PTSD.  PTSD and substance abuse were 
the diagnoses given. 

As a result of the Board remand in 1998, the RO obtained VA 
treatment records that were essentially duplicates of earlier 
reports that had been of record.  The veteran reported to a 
VA psychiatric examiner in October 1998 that he had spent 15 
months on a power line job in another state but was laid off 
shortly thereafter when his superintendent lost the job.  




According to the veteran the company told him that he was 
intimidating and uncontrollable but he denied any assaults or 
controversy on the job.  It was reported that he had worked 
several months since March 1998 but did not have any jobs 
lined up in the near future.  Currently he and his wife were 
estranged and he was not living at his home.  He reported 
having contact with his two children from a previous 
marriage.  

The veteran also reported that he had not used any alcohol in 
eight months and had not been in trouble with law enforcement 
authorities since then, but he continued to smoke marijuana 
on a daily basis.  He was attending Alcoholics Anonymous 
meetings. He stated that he tended to stay by himself 
although he reported having one good friend who was a Vietnam 
veteran.  He also mentioned having daily memories of Vietnam, 
nightmares and flashbacks and that anger had been his major 
problem. 

On the mental status examination, the veteran was described 
as neatly groomed and having a moderately restricted affect, 
fair eye contact and frequently hesitating before answering 
questions.  During the interview there was no psychomotor 
retardation, agitation, distress or anxiety.  His thought 
processes were described as linear and sequential and his 
thought content as negative for any obvious psychotic 
symptoms.  There was no evidence of a mood disorder or a 
thought disorder and he was described as being fully alert 
and oriented without gross cognitive deficits.  

The multiaxial diagnosis included on Axis I, consisted of 
PTSD, alcohol abuse/dependence currently in remission and 
cannabis abuse/dependence and on Axis V a GAF score of 55.  
The examiner explained the GAF score on the basis of moderate 
impairment in social functioning in that the veteran had not 
been able to maintain a relationship with a significant other 
and had relatively few friends and mild difficulty in an 
occupational setting due to his restricted range of affect.


The examiner opined that the veteran was moderately impaired 
from the symptoms of PTSD that included social isolation, 
restricted range of affect and other symptoms noted in the 
discussion of PTSD symptoms.  The examiner opined that the 
veteran's industrial adaptability was most affected by 
restricted range of affect and the occasional flashback.  The 
reexperiencing of traumatic events in Vietnam and his 
restricted range of affect did affect his social 
adaptability.  The examiner did not believe that the veteran 
had any other psychiatric disorders other than cannabis abuse 
at the present time.  The examiner did not think that the 
veteran's cannabis abuse was causally related to his PTSD or 
that he had a full-fledged personality disorder.

The veteran in April 1999 correspondence to the RO explained 
that the 15 month employment mentioned on the recent VA 
examination had been due to a fellow veteran who understood 
him, and that before that he had been refused employment on 
multiple occasions and had, in essence, worked less than a 
year in all during the previous four years.  He also 
mentioned that he had been off alcohol for 14 months and that 
it deepened his depression for which he had been treated on 
three occasions in the past year.  In a separate 
correspondence he advised the RO that he was now divorced. 


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and both the old and new 
criteria are applicable to the veteran's appeal.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was assigned where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community and where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996); effective 
prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims then known as the United 
States Court of Veterans Appeals (hereinafter, "the Court") 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).


A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible and that no further duty to assist exists 
with respect to the claim.  The veteran has been provided 
comprehensive evaluations in connection with the claim and 
other records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board has not found any deficiency in the 
development completed by the RO as a result of the two Board 
remands that could arguably be viewed as potentially 
prejudicial to the veteran's claim.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Service connection is presently in effect for PTSD, which has 
been assigned a 50 percent evaluation.  The schedular 
criteria for evaluation of psychiatric disabilities were 
changed effective November 7, 1996.  Where law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disability must be evaluated 
under both the old and new rating criteria to determine which 
version is more favorable to the veteran.  However, the new 
criteria may not be applied prior to the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998).  

Over the course of this claim, the veteran has received 
several comprehensive VA psychiatric examinations.  
Historically, he has employment as lineman.  The examinations 
showed his affect unremarkable and only in 1998 as 
restricted.  His affect has been overall appropriate and 
without circumstantial thinking.  GAF was assessed as 65 on 
the most recent examination and in 1996 that confirms PTSD 
symptoms moderately impacting the veteran.  

On the most recent examination, the examiner opined that the 
veteran was moderately impacted by his PTSD socially and 
mildly industrially.  The several psychiatric examinations 
through 1996 were supplemented with VA social service 
interviews that overall showed a consistent presentation with 
the formal psychiatric examinations.  It may reasonably be 
concluded on the basis of these reports that he does not tend 
to associate with people or seek contact outside of his 
immediate family.  

The examiners have rendered a diagnosis of PTSD and a GAF 
score of 55 that corresponds generally to moderate symptoms 
under the GAF scales in use since November 7, 1996.  The VA 
examiner in 1998 maintained the same score that would 
indicate no change was warranted in view of the current 
evaluative criteria.

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 50 percent for 
the veteran's PTSD is not warranted under the old schedular 
criteria.  The veteran has apparently been able to work and 
mild impairment in his ability to work has recently been 
related to his PTSD.  The veteran has been found able to 
interact with individuals in and outside of his family, 
albeit to a limited extent.  Moreover, a GAF score of 55 was 
reported that reasonably correlates with the assessment of 
moderate impairment.  

Overall, the veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social problems 
are well documented.  Considerable impairment of social and 
industrial adaptability does appear to have been demonstrated 
in view of the several comprehensive psychiatric evaluations 
that have described an essentially consistent presentation.  
These reports do not vary greatly and are reasonably accorded 
great probative weight in assessing the level of impairment, 
as they are the products of medical professionals in the 
field of psychiatry.  There is also a problem with substance 
abuse that two psychiatrists independently have concluded is 
not related to the veteran's PTSD.

A 70 percent evaluation is also not warranted under the new 
criteria, as the veteran has not even been shown to have many 
symptoms characteristic of the current 50 percent rating. For 
example, there was no indication of difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or appreciably impaired judgment; impaired 
abstract thinking.  The level of symptoms that would 
correspond with difficulty in establishing and maintaining 
effective work and interpersonal relationships in view of the 
GAF score.  

The 70 percent evaluation criteria contemplate deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships).  Overall, the several 
examinations have not described symptoms that approach this 
level of impairment.  Although the representative argues for 
a 70 percent evaluation, the professional medical assessment 
over several comprehensive examinations does not appear to 
support this view.  Seasonal factors cannot be ignored in the 
veteran's employment history in view of the nature of his 
work and he has mentioned this.  

Overall, PTSD has been assessed as mild to moderate on recent 
examinations that, in the Board's opinion, provides ample 
evidence for continuing the 50 percent rating at this time.  
Mittleider v. West, 11 Vet. App. 181 (1998). 

The Board notes that from the information on file, it appears 
that the appellant's PTSD has not rendered his disability 
picture unusual or exceptional in nature, shown to in and of 
itself constitute marked interference with employment, or to 
have required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding assignment of an evaluation in excess of 
the current 50 percent rating for PTSD on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	RONALD R.BOSCH
	Member, Board of Veterans' Appeals



 

